                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                             March 14, 2019
                        UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JIM ERWIN THOMAS,                         §
TDCJ #2132412,                            §
                                          §
        Plaintiff,                        §
                                          §
vs.                                       §   CIVIL ACTION NO. H-18-1800
                                          §
HARRIS COUNTY SHERIFF’S                   §
DEPARTMENT, et al.,                       §
                                          §
        Defendants.                       §

                         MEMORANDUM AND ORDER

      Plaintiff Jim Erwin Thomas (TDCJ #2132412, former SPN #00459614) is

presently incarcerated in the Texas Department of Criminal Justice – Correctional

Institutions Division (“TDCJ”). Thomas has filed a civil rights complaint under 42

U.S.C. § 1983, concerning an incident that occurred when he was being booked into

the Harris County Jail on May 28, 2016 [Doc. # 1]. At the Court’s request, Thomas

has provided a more definite statement of his claims [Doc. # 7] and the Harris County

Attorney’s Office has provided a report with administrative records regarding that

incident under Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1987) (a “Martinez

Report”) [Doc. # 11].

      Because Thomas is a prisoner who proceeds in forma pauperis, the Court is

required to scrutinize the pleadings and dismiss the case, in whole or in part, if it
determines that the action is frivolous, malicious, fails to state a claim upon which

relief may be granted, or “seeks monetary relief against a defendant who is immune

from such relief.” 28 U.S.C. § 1915(e)(2)(B). After reviewing all of the pleadings

and the applicable law, the Court concludes that this case must be DISMISSED for

the reasons that follow.

I.    BACKGROUND

      According to records provided with the Martinez Report, which have been

filed with the Court under seal in electronic format, Thomas was arrested by a state

trooper with the Texas Department of Public Safety on May 28, 2016, and charged

with driving while intoxicated (“DWI”) and possession of a controlled substance.

Thomas was taken to the Harris County Jail (the “Jail”), where he was described as

“uncooperative” and “combative.” He was admitted to the Jail infirmary and

prescribed Librium to “detox.”      Thomas was also treated with anti-psychotic

medications because of a previous diagnosis of paranoid schizophrenia, which was

unmedicated at the time of his arrest. Public records confirm that the drug possession

charge was eventually dismissed, but that Thomas, who has a lengthy criminal

record, was convicted of the DWI charge and also for failing to register or comply

with other requirements imposed on him as a previously convicted sex offender.

      In his pending civil rights complaint, Thomas claims that the female state

trooper who arrested him for DWI and other offenses on the night of May 28, 2016,
                                          2
whom he identifies as “Officer Gonzales,” violated his rights by “dragging” him

from her patrol car into the Jail, where unidentified deputies slammed him to the

pavement [Doc. # 1, at 4]. Thomas claims that he suffered injuries to his back, head,

mouth, and hip as a result [Doc. # 7, at 2]. Thomas sues the Harris County Sheriff’s

Department, which operates the Jail, and Officer Gonzales for the use of excessive

force while booking him into the Jail [Doc. # 1, at 3].1 He seeks compensatory

damages for his pain and suffering [Id. at 4].

II.    DISCUSSION

       A.     Claims Against the Harris County Sheriff’s Department

       The Harris County Sheriff’s Department is the primary defendant listed by

Thomas. As a subdivision of Harris County, the Sheriff’s Department lacks capacity

and is not subject to suit. See FED. R. CIV. P. 17(b) (providing that both plaintiff and

defendant must have capacity to sue or be sued); see also Aguirre v. Harris County

Sheriff’s Office, Civil No. H-11-3440, 2012 WL 6020545, at *2 (S.D. Tex. Nov. 30,

2012); see also Potts v. Crosby Ind. Sch. Dist., 210 F. App’x 342, 344-45 (5th Cir.



1
 Thomas references the unidentified deputies who used force against him at the Jail in his
complaint, explaining that he intends to name them as defendants “at a later date” [Doc.
# 1, at 3]. Thomas was unable to provide any information about these deputies when asked
to do so in his response to the Court’s Order for More Definite Statement [Doc # 7, at 2].
Because Thomas has not identified them, and the records provided by Harris County
disclose no formal grievance by Thomas or any official investigation into the incident that
would assist in identifying these individuals, the Court does not consider any claims against
these unidentified deputies in this case.
                                             3
2006) (per curiam) (upholding dismissal of claims against the Harris County

Sheriff’s Department on the grounds that, as a “non sui juris division of Harris

County,” it lacked the capacity to be sued) (citing Darby v Pasadena Police Dep’t,

939 F.2d 311, 313 (5th Cir. 1991)); Jacobs v. Port Neches Police Dep’t, 915 F. Supp.

842, 844 (E.D. Tex. 1996) (concluding that the county sheriff’s department and

county district attorney’s office are not legal entities capable of suing or being sued).

Accordingly, the claims against the Harris County Sheriff’s Department must be

dismissed.

      To the extent that Thomas’s complaint could be construed as one against

Harris County, he does not articulate an actionable claim. A municipality or local

government entity cannot be held vicariously liable under a theory of respondeat

superior for the wrongdoing of municipal employees. See Monell v. Dep’t of Social

Servs. of New York, 436 U.S. 658, 691 (1978). A municipality is only liable under

42 U.S.C. § 1983 for acts that are “directly attributable to it ‘through some official

action or imprimatur.’” James v. Harris County, 577 F.3d 612, 617 (5th Cir. 2009)

(quoting Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001)). To state

a claim a civil rights plaintiff must allege, at a minimum, facts identifying the

following essential elements: (1) an official policymaker; (2) an official policy; and

(3) a violation of constitutional rights whose moving force is the policy at issue. See

Piotrowski, 237 F.3d at 578. Because Thomas does not allege facts showing that his
                                           4
constitutional rights were violated as the result of an official policy promulgated and

adopted by an official in charge of the Jail, he fails to state a claim upon which relief

may be granted against Harris County.

       B.     Claims Against Officer Gonzales

       Thomas alleges that Officer Gonzales used excessive force against him

following his arrest when he was dragged from her patrol car into the Jail. To the

extent that the complained of incident happened while he was still in Officer

Gonzales’s custody, but before he was booked into the Jail, the Court considers this

claim under the legal standard that applies to arrestees under the Fourth

Amendment.2 See Gutierrez v. City of San Antonio, 139 F.3d 441, 452 (5th Cir.

1998) (5th Cir. 1998) (concluding that the Fourth Amendment applied to incidents

occurring while the individual was still in custody of the arresting officer, but that

the Fourteenth Amendment applied after he was processed by the police department

and booked into Jail) (citing Valencia v. Wiggins, 981 F.2d 1440, 1443 (5th Cir

1993)); see also Surratt v. McClaran, 234 F. Supp.3d 815, 823-24 (E.D. Tex. 2016)

(discussing whether the Fourth or Fourteenth Amendment standard should apply),




2
 The result would be the same under the legal standard applicable to claims of excessive
force for pretrial detainees, who are protected by the Fourteenth Amendment Due Process.
In that respect, the Supreme Court has clarified that “the appropriate standard for a pretrial
detainee’s excessive force claim is solely an objective one.” Kingsley v. Hendrickson, —
U.S. —, 135 S. Ct. 2466, 2473 (2015).
                                              5
aff’d, 851 F.3d 389 (5th Cir.), cert. denied, 138 S. Ct. 147 (2017).

      To prevail on an excessive-force claim under the Fourth Amendment, “a

plaintiff must show ‘(l) an injury that (2) resulted directly and only from the use of

force that was excessive to the need and that (3) the force used was objectively

unreasonable.’” Windham v. Harris County, Tex., 875 F.3d 229, 242 (5th Cir. 2017)

(quoting Hamilton v. Kindred, 845 F.3d 659, 662 (5th Cir. 2017)). The Fourth

Amendment reasonableness inquiry is an objective one, which is determined in light

of the facts and circumstances confronting officers on the scene, without regard to

their underlying intent and without the 20/20 vision of hindsight. See Graham v.

Connor, 490 U.S. 386, 396-97 (1989).

      As noted above, records associated with the incident show that Thomas —

who reportedly weighed 230 pounds at the time of his arrest — was charged with

DWI and possession of a controlled substance on the night of May 28, 2016. When

he arrived at the Jail he was described as uncooperative and combative. He was

taken to the infirmary to detoxify due to his intoxicated state and given with anti-

psychotic medication for his untreated paranoid schizophrenia. Importantly, the

available medical records show that no wounds or other injuries were noted at that

time. Although the medical records further show that Thomas was treated on a

regular basis in the Jail infirmary for paranoid schizophrenia, asthma, and arthritis

or degenerative joint disorder in his hips, Thomas does not appear to have made any
                                          6
other complaints associated with the force allegedly used by Officer Gonzales.

Assuming that Officer Gonzales did, in fact, drag Thomas from her patrol car into

the Jail, Thomas does not show that he suffered injury as a direct result of her actions

or that the force she applied was objectively unreasonable under the circumstances.

Accordingly, his complaint will be dismissed for failure to state a claim.

III.   CONCLUSION AND ORDER

       Based on the foregoing, the Court ORDERS as follows:

          1. The complaint filed by the plaintiff, Jim Erwin Thomas (TDCJ

             #2132412) is DISMISSED with prejudice for failure to state a claim

             upon which relief may be granted.

          2. The dismissal will count as a “strike” for purposes of 28 U.S.C.

             § 1915(g).

       The Clerk will provide a copy of this order to the parties of record. The Clerk

will also provide a copy of this order to: (1) the TDCJ - Office of the General

Counsel, P.O. Box 13084, Austin, Texas, 78711, fax: 512-936-2159; and (2) the

Manager of the Three Strikes List at: Three_Strikes@txs.uscourts.gov.

       SIGNED at Houston, Texas on March 14, 2019.



                                 _____________________________________
                                           NANCY F. ATLAS
                                 SENIOR UNITED STATES DISTRICT JUDGE
                                          7    NAN Y F. ATLAS
                                      SENIOR UNI   STATES DISTRICT JUDGE
